Hammond, J.
— Indictment and conviction under section 2094, R. S. 1881, for selling intoxicating liquor to a minor.
There was no proof at the trial whatever as to the age of the person to whom the liquor was alleged to have been sold. The averment in the indictment that the liquor was sold to a minor was material. Without such averment the indictment would be insufficient; and as there was no evidence at all upon that point the appellant’s motion for a new trial should have been sustained. Smith v. State, 23 Ind. 117.
Judgment reversed, with instructions to grant appellant a new trial.